EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a call from David Connaughton on January 13, 2021.
The application has been amended as follows: 
Claims 11-12 have been canceled.
Claim 14, line 3, “causes the strip is moved upwards and downwards” has been replaced with --causes the distal end to move upwards and downwards--.
Claim 14, line 3, “moving the striker t between” has been replaced with --moving the striker between--.
Claim 15, line 2, “the rod in contact with a strip” has been replaced with --the rod being in contact with a strip--.
Claim 16, lines 7-10, “a movement of the striker controlled by a motor; and a remote controller” has been replaced with --a movement of the striker controlled by a motor; wherein the body defines an opening through which the striker passes when moving between the retracted position and the extended position, the striker fully within the body in the retracted position; and a remote controller--.
	
Reasons for Allowance
Claims 1-10 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest a noise making device as detailed by the claims. Specifically where claims 1 and 16 state “wherein the body defines an opening through which the striker passes when moving between the retracted position and the extended position, the striker fully within the body in the retracted position”, in light of the scope of the claims.
The prior art of record, Halstead et al. (U.S. Pat. 7438624), in Figs. 5-13, teaches a similar device having a body (Fig. 5, 210); a striker (Fig. 5, 216) configured to impact a surface on which the leg is on (Column 5, lines 2-5), the striker movable between a retracted position and an extended position (Fig. 5, 216) to impact the surface that the leg is on (Column 5, lines 2-5), a movement of the striker controlled by a motor (Column 5, lines 44-49). Halstead et al., in Figs. 5-13, fails to teach a plurality of legs depending from the body, wherein the body defines an opening through which the striker passes when moving between the retracted position and the extended position, and the striker fully within the body in the retracted position. It would not have been obvious to modify Halstead et al., in Figs. 5-13, to include these limitations.
The further prior art of record, Halstead et al. (U.S. Pat. 7438624), in Figs. 1-3, teaches a plurality of legs depending from the body (Fig. 1, Fig. 3, and Paragraph [0032], elements 62 and 70). However, Halstead et al., in Figs. 1-3, fails to teach or suggest wherein the body defines an opening through which the striker passes when moving between the 
The further prior art of record, Morris (U.S. Pat. 5961367), teaches the body defines an opening through which the striker passes when moving between the retracted and extended position (Figs. 2-3, where the striker 28 can be retracted or extended into an opening in the body). However, Morris, fails to teach or suggest the striker fully within the body in the retracted position. It would not have been obvious to modify Halstead et al., in Figs. 5-13 or in Figs. 1-3, or Morris to include these limitations.
In conclusion, it would not have been obvious to modify Halstead et al., in Figs. 5-13 or in Figs. 1-3, or Morris to have a body; a plurality of legs depending from the body; a striker configured to impact a surface on which the legs are on, the striker movable between a retracted position and an extended position to impact the surface that the legs are on, a movement of the striker controlled by a motor; and wherein the body defines an opening through which the striker passes when moving between the retracted position and the extended position, the striker fully within the body in the retracted position, since the combination of these references would be undue hindsight reconstruction and rebuilding of the applicant’s invention as recited in claim 1.
Additionally, it would not have been obvious to modify Halstead et al., in Figs. 5-13 or in Figs. 1-3, or Morris to have a body; a plurality of legs depending from the body; a striker, the striker configured to impact a surface on which the legs are on, the striker movable between a retracted position above a distal end of the legs, and an extended position at or beyond the distal end of the legs, a movement of the striker controlled by a motor; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it pertains to the current state of the art of noise making devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                         /DARREN W ARK/ Primary Examiner, Art Unit 3647